     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2365 Page 1 of 6


1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    MARK LEWIS KINNEY,                                  Case No.: 14cv1136-JAH (KSC)
11                                       Plaintiff,
                                                          ORDER ADOPTING THE
12    v.                                                  MAGISTRATE JUDGE’S REPORT
                                                          AND RECOMMENDATION;
13    AMY MILLER, Warden,
                                                          DENYING PETITION FOR WRIT
14                                     Defendant.         OF HABEAS CORPUS; AND
                                                          DENYING CERTIFICATE OF
15
                                                          APPEALABILITY
16
17                                       INTRODUCTION
18          Petitioner Mark Lewis Kinney (“Petitioner”), a state prisoner proceeding pro se,
19    filed a writ of habeas corpus (“Petition”) under 28 U.S.C. § 2254. Doc. No. 1. Respondent
20    Amy Miller (“Respondent”) filed an answer and supporting memorandum of points and
21    authorities to which Petitioner filed a traverse. Doc. Nos. 6, 26. The case was referred to
22    United States Magistrate Judge Karen Crawford for a Report and Recommendation
23    (“Report”) pursuant to 28 U.S.C. § 636(b)(1). Judge Crawford’s Report recommended
24    denying the petition in its entirety, and Petitioner filed objections to the Report. After
25    careful consideration of the entire record, and for the reasons set forth below, the Court
26    OVERRULES Petitioner’s objections; ADOPTS Judge Crawford’s Report; DENIES the
27    instant petition in its entirety; and DENIES issuing a Certificate of Appealability.
28

                                                      1
     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2366 Page 2 of 6


1                                                        BACKGROUND 1
2              On February 20, 2011, Petitioner was convicted of five counts of committing lewd
3     acts upon a child, pursuant to Cal. Penal Code § 288(a) (counts 2, 5, 6, 7, and 8); two counts
4     of using a minor to perform prohibited acts, pursuant to Cal. Penal § 311.4(c) (counts 3 and
5     9); and one count of possessing matter depicting a person under 18 in sexual conduct,
6     pursuant to Cal. Penal Code § 3.11.11 (count 10). See Doc. No. 6-14, at 11. The jury found
7     Petitioner not guilty for counts 1 and 4. Id. at 219, 222. Petitioner was sentenced on March
8     18, 2011, to an indeterminate term of 15 years to life for count 2. Doc. No. 6-13 at 3-22.
9     As to counts 5, 6, 7, and 8, petitioner was sentenced to determinate term of six years for
10    each count, to run concurrent with the indeterminate term of 15 years to life. Id. Finally,
11    for counts 3, 9, and 10, petitioner was sentenced to a determinate term of two years for
12    each count, also running concurrently with the 15 years to life sentence. Id. at 16-20.
13             Petitioner filed a writ of habeas corpus in the California Court of Appeal on January
14    5, 2011. See Doc. No. 6-14. On November 13, 2012, the court denied the petition. Doc.
15    No. 6-17. Petitioner also filed a petition for writ of habeas corpus with the Supreme Court
16    of California where the court denied Petitioner’s request with no comment. Doc. No. 6-19
17    at 2.
18             Petitioned filed the instant petition on May 5, 2014, and raised the following grounds
19    for relief: (1) the trial court failed to provide a sua sponte instruction to the jury on battery
20    as a lesser included offense of lewd acts on a child; and (2) Petition was wrongfully
21    sentenced under the California “one strike” law in violation of the ex post facto clause of
22    the United States Constitution. Doc. No. 1 at 6-7. Respondent filed a response and
23    Petitioner subsequently filed a Traverse, withdrawing ground one for relief, thereby,
24    leaving the wrongful sentencing as the sole basis for relief. Doc. Nos. 6, 26. Judge
25    Crawford filed a Report, wherein which Petitioner filed objections. Doc. Nos. 27, 40.
26    Respondent did not file a reply.
27
      1
28     The underlying facts set forth in the report are adopted in toto and referenced as if fully set forth herein. The Court provides
      only a brief procedural background.

                                                                     2
     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2367 Page 3 of 6


1                                                   LEGAL STANDARD
2             The district court’s role in reviewing a magistrate judge’s report and
3     recommendation is set forth in 28 U.S.C. § 636(b)(1). Under this statute, the court “shall
4     make a de novo determination of those portions of the report…to which objection is made,”
5     and “may accept, reject, or modify, in whole or in part, the findings or recommendations
6     made by the magistrate judge.” Id. As to the portions of the report to which no objection is
7     made, the court may assume the correctness of the magistrate judge’s findings of fact and
8     decide the motion on the applicable law. See Wang v. Masaitis, 416 F.3d 992, 1000 n. 13
9     (9th Cir. 2005) (stating that “de novo review of a [report] is only required when an
10    objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
11    (en banc) (holding that 28 U.S.C. § 636(b)(1)(c) “makes it clear that the district judge must
12    review the magistrate judge’s findings and recommendations de novo if objection is made,
13    but not otherwise.”).
14                                                        DISCUSSION
15            Petitioner alleges general objections to the Report by stating the magistrate judge
16    improperly reviewed the judgment entered by the trial court. Specifically, Petitioner alleges
17    there was an ex post facto violation when the trial judge sentenced him under California’s
18    “one strike rule.” Additionally, Petitioner requests the issuance of a Certificate of
19    Appealability.
20            Ex Post Facto
21            Petitioner alleges the trial court improperly sentenced him under California Penal
22    Code § 667.61 (“one strike rule”) to an indeterminate term of 15 years to life for count 2.
23    See Doc. No. 1 at 7. Petitioner specifically alleges he should have been sentenced under
24    the pre-September 2006 statue because the criminal acts occurred prior to the enactment of
25    the September 2006 amendment. 2 The California Court of Appeal noted that the jury had
26
27    2
       In September 2006, an amendment to California Penal code § 667.61(B) required a sentence of 15 years to life for violations
28    of California Penal Code § 228(a). Doc. No. 12. Prior to September 2006, violators of § 288(a) could receive probation in lieu
      of the mandatory 15 year to life sentence.

                                                                    3
     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2368 Page 4 of 6


1     been instructed, in both the complaint and the separate jury instruction, that the provided
2     date range for the alleged criminal conduct was between November 12, 2006, and
3     November 12, 2008. Doc. No. 6-17 at 12. Judge Crawford notes in the Report that the plain
4     language of the complaint and jury instructions properly places Petitioner’s criminal
5     conduct within the amended version of California Penal Code § 667.61. Doc. No. 27 at 8.
6              Petitioner filed objections to the magistrates Report, arguing that the magistrate
7     failed to properly review the two sets of evidence, containing sworn testimony, placing the
8     time of the incident during the pre-September 2006 Statue. Doc. No. 40 at 6. Petitioner is
9     advocating for heavier weight to be placed on a witness’ (“Ms. C”) preliminary hearing
10    testimony, rather than the testimony at trial. However, Petitioner’s habeas is based upon a
11    due process or ex post facto violation rather than a sufficiency of evidence attack on his
12    conviction. 3 Therefore, as noted in the Report, the Court finds no need to independently
13    review the conviction through a Jackson analysis.
14             Furthermore, Ms. C’s testimony corroborated the timeline placing the criminal
15    conduct clearly after the amended one strike rule. Specifically, Ms. C recalls the incident
16    occurred when she was spending the night alone at Petitioner’s house. Doc. No. 27. Ms. C
17    testified that she did not begin spending the night alone at Petitioner’s house until she was
18    ten years old. Id. The record indicates Ms. C’s tenth birthday was in November 2006,
19    directly placing Petitioner’s criminal conduct after the amendment to the one strike rule.
20    Id. Nevertheless, the jury was fully exposed to Ms. C’s testimony at trial and the
21    preliminary hearing testimony relied upon by Petitioner prior to reaching a verdict. See
22    Doc. No. 27 at 9. As such, the Court agrees that the jury was properly instructed to decide
23    whether Petitioner’s conduct occurred at the time subject to the amended version of the
24    one strike rule. Based upon the evidence introduced at trial and reviewing the evidence in
25
26
27    3
        Under Jackson v. Virginia, 443 U.S. 307, 319 (1979), the relevant inquiry is “whether after viewing the evidence in the light
28    most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a
      reasonable doubt.”

                                                                    4
     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2369 Page 5 of 6


1     light most favorable to the prosecution, a rational trier of fact could have found the
2     government proved each element of the crime beyond a reasonable doubt.
3           This Court’s careful de novo review of the record reflects the magistrate judge
4     presented a cogent analysis of Petitioner’s claims and, thus, finds the magistrate judge’s
5     findings and conclusion are not clearly erroneous. The specific factual information, on
6     which the Report relied, is corroborated by the California Court of Appeal’s opinion. The
7     court must give deference to state court findings and presume them to be accurate. See 28
8     U.S.C. § 2254(e)(1). The presumption can only be rebutted through clear and convincing
9     evidence. Id.; Parke v. Raley, 506 U.S. 20, 35 (1992). Petitioner has failed to overcome the
10    evidentiary burden. Therefore, Petitioners’ objections are OVERULED. Accordingly, this
11    Court ADOPTS the Report in full and DENIES the instant petition in its entirety.
12          Certificate of Appealability
13          Pursuant to Rule 11 of the Federal Rules governing 28 U.S.C. § 2254, a “district
14    court must issue or deny a certificate of appealability when it enters a final order adverse
15    to the applicant.” A state prisoner may not appeal the denial of a section 2254 habeas
16    petition prior to obtaining a certificate of appealability from a circuit justice or judge. 28
17    U.S.C. § 2253(c)(1)(A); see also United States v. Asrar, 116 F.3d 1268, 1269-70 (9th Cir.
18    1997) (holding that district courts retain authority to issue certificates of appealability
19    under AEDPA). A certificate of appealability is authorized “if the applicant has made a
20    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To meet
21    this threshold, a petitioner must show that: (1) the issues are debatable among jurists of
22    reason, (2) that a court could resolve the issues in a different manner, or (3) that the
23    questions are adequate to deserve encouragement to proceed further. Lambright v. Stewart,
24    220 F.3d 1022, 1024-25 (9th Cir. 2000) (citations omitted).
25          Based on this Courts review of the magistrate judge’s Report, and the entire record
26    in this matter, the Court finds no reasonable jurists would find it debatable that Petitioner
27    has failed to show an entitlement to federal habeas corpus relief. Petitioner has not made
28

                                                    5
     Case 3:14-cv-01136-JAH-KSC Document 51 Filed 05/06/20 PageID.2370 Page 6 of 6


1     the requisite substantial showing of the denial of a constitutional right. Accordingly,
2     Petitioner’s application for a Certificate of Appealability is DENIED.
3                                CONCLUSION AND ORDERED
4           For the reasons set forth above, IT IS HEREBY ORDERED:
5                 1.     Petitioner’s objections to the Magistrate Judge’s report and
6                        recommendations are OVERRULED;
7                 2.     The Magistrate Judge’s report and recommendation is ADOPTED in
8                        its entirety;
9                 3.     The instant petition is DENIED WITH PREJUDICE;
10                4.     Petitioner is DENIED a Certificate of Appealability.
11          IT IS SO ORDERED.
12
13
14    DATED: May 6, 2020
15
                                                   _________________________________
16
                                                   Hon. John A. Houston
17                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  6
